MORRISON, Judge.
The offense is perjury; the punishment, two years.
The indictment herein charges the appellant with having testified falsely in a case in which he was tried in the county court of Gillespie County for seriously threatening to take the life of one Kurt Kramer. The false testimony alleged was that on October 23, 1949, he was not on the land belonging to Kurt Kramer and did not have a conversation with the said Kramer.
The indictment further alleges that at such trial it became material to inquire whether appellant was on said land or had such conversation.
Kramer, his wife and daughter testified that on October 23, *4891949, they had come upon the appellant, who was carrying the carcass of a deer across Kramer’s land, and that when they made their presence known to appellant he had pointed his rifle at them and threatened to kill them.
The state offered the county judge who presided at the original trial, together with excerpts of a transcript of the appellant’s testimony, as proof that appellant had made the statements alleged in the indictment. This phase of the evidence will be discussed more fully later on in the opinion.
Appellant, testifying in his own behalf, stated that he had not left the land under his own control on the day in question until some time after the hour set by the Kramers and, therefore, could not have been on the Kramer land at the time and place where they testified he had threatened them. In this, he was in varying degrees supported by his witnesses.
Otto Greinke testified that he had, at the former trial in the county court, testified falsely at the behest of appellant as to an alibi for him for October 28, 1949. In this, he was corroborated by the testimony of his wife.
The issue of fact thus drawn was resolved by the jury against the appellant.
We shall now attempt to discuss the contentions presented by appellant’s able counsel in their brief.
Appellant contends that the state failed to prove the allegations in the indictment in that it was alleged that the appellant had testified that he was not on land belonging to Kramer; whereas, in proving the falsity of this testimony the state proved that the land in question belonged jointly to Kramer and his two sisters and that he was in charge thereof. We think that when the state proved that Kramer had the land under his care, control, and management that the state had discharged the burden incumbent upon it.
Appellant forcefully presents the claim that the material issue in the county court case was whether appellant had seriously threatened to take the life of Kurt Kramer and that the allegations in the instant indictment were immaterial to such issue. That is, they contend that appellant’s testimony at the former trial that on October 23, 1949, he was not on the land *490belonging to Kramer and did not have a conversation with him was immaterial to the issue then before the court and, therefore, could not constitute the basis for perjury.
We concede the correctness of appellant’s position that testimony that is immaterial to the issue before the court cannot be the basis for a prosecution for perjury, but we do not agree that such is the question here presented.
Recently, in Brinkley v. State, 154 Tex. Cr. R. 466, 228 S. W. 2d 522, we said:
“Undoubtedly the matter at issue therein at such trial was whether the accused, Orla L. Brinkley, was present at the time and place the baby was alleged to have been beaten or whether he was not there present at such time. The state contended that he was thus present; the accused, Orla L. Brinkley, contended he was not present at such place at such time and therefore could not have killed such child. The appellant’s testimony became material in that she swore he was not there but was at another place at such time. The issue was material as to whether he was at such scene at the time of the beating of the child, or whether he was not at such scene.”
The issue here is almost identical. If the appellant was not on the land belonging to Kramer and did not have a conversation with him on October 23, 1949, then he could not have made the serious threat to take Kramer’s life on that day. This is so because Kramer had testified that the only time he had seen the accused on the day in question was when he found him on his land.
Appellant next contends that the state failed to prove all the allegations in the indictment.
It will be remembered that the indictment charged two assignments of perjury, to-wit:
1. That appellant was not on the land belonging to Kurt Kramer on October 23, 1949, and
2. That appellant did not have a conversation with Kramer on said date.
It was conclusively established by both the testimony of the county judge who presided at the trial in the county court and the transcript in. the county court case that appellant had testi*491fied as to Assignment No. 1. Assignment No. 2 was not so well supported. It is because of this that appellant contends that the state failed to make out the case as alleged.
In the relatively early case of Beach v. State, 32 Tex. Cr. R. 240, 22 S. W. 976, we said:
“It is well settled that where there are several assignments of perjury, and there is proof sufficient to sustain any good assignment, a general verdict will be sustained. 2 Bish. Crim. Proc., par. 934; Whart. Crim. Law, 2260; 2 Grenl. Ev., par. 93; Amer. & Eng. Enc. Law, tit. ‘Perjury,’ par. 7.”
Again, in Simpson v. State, 46 Tex. Cr. R. 77, 79 S. W. 530, when speaking of a contention similar to that now before us, we said:
“Where there are several assignments of perjury, a conviction may be predicated upon either, and it is not necessary to prove the others.”
In the comparatively recent case of Galindo v. State, 129 Tex. Cr. R. 532, 89 S. W. 2d 990, we said:
“It is held permissible by all the authorities to set out in the charging part of the indictment more than one false statement attributable to the accused, and that proof of the falsity of any one of said statements so material would support the conviction.”
In view of these and other decisions cited therein, we overrule appellant’s contention in this respect.
WTtat we have just said disposes of appellant’s contention that the proof herein does not meet the requirements of Article 723, C. C. P. The excerpts from the transcript and the testimony of the county judge show without question that the appellant had testified that on October 23, 1949, he was not on land belonging to Kramer.
Appellant contends that paragraph ten of the court’s charge was upon the weight of the evidence in that he told the jury therein that statements alleged to have been falsely made by the appellant “were material to the inquiry and to the issue joined.”
In Lee v. State, 123 Tex. Cr. R. 32, 57 S. W. 2d 123, we said:
*492“. . . so likewise the materiality of testimony assigned as perjury is a question of law for the court ordinarily, and, under the facts of this case, it was not error for the court to tell the jury in the charge that the alleged false testimony was material. Scott v. State, 35 Tex. Cr. R. 11, 29 S. W. 274; Luna v. State, 44 Tex. Cr. R. 482, 72 S. W. 378; Jones v. State, 76 Tex. Cr. R. 398, 174 S. W. 1071.”
Appellant finally presents several objections to the court’s charge. When read as a whole, we conclude that the charge properly instructed the jury on the law applicable to the case at bar.
Finding no reversible error, the judgment of the trial court is affirmed.